Citation Nr: 1118768	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-35 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to July 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs' (VA), Regional Office (RO) in North Little Rock, Arkansas.  After the Board denied the claim in November 2008, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion to Remand (JMR) in November 2009 and the Court issued a November 2009 Order which incorporated the Joint Motion and vacated the Board's 2008 decision.  In May 2010, the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

The Veteran's current right elbow disorder is shown to be etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's right elbow disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d).  

Further, certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Arthritis has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the Veteran has a current diagnosis of degenerative joint disease of the right elbow with a spur, recently diagnosed by the June 2010 VA examiner.

The claims file also contains lay evidence supporting the in-service incurrence of his disorder, as well as a continuity of symptomatology since discharge.  The lay evidence includes statements from the Veteran, the Veteran's representative, and the Veteran's friend.  The Board notes that the chronicity of in-service symptomatology may be established by lay evidence.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); see also Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (holding sworn post-service testimony alone is sufficient to establish in-service fall and symptoms, and no specific in-service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding, "although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Board finds that the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran has indicated that he bruised and cut his right elbow during a military training exercise at the Twenty Nine Palms in California.  The Veteran reported that he has suffered pain and swelling of the right elbow since his military discharge.

The Board also finds that the Veteran's statements are credible.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, the Veteran's service treatment records (STRs) are largely illegible and therefore cannot document the Veteran's right elbow injury.  However, the Veteran's contentions of his right elbow problems are consistent with and supported by the remaining evidence of record.  Specifically, in June 2006, the Veteran's friend, Dr. D.W.P., who served with the Veteran in the military for four years, submitted a statement indicating that he remembers the Veteran injured his right elbow during training at the Twenty Nine Palms in California in July 1984.  The Board finds Dr. D.W.P.'s statement to be competent to support the occurrence of a lay-observable event (i.e., an injury to the Veteran's right elbow).  The Veteran's statements are internally consistent as he has never alleged any etiology for his disorder other than the in-service incurrence of the problem.  The Board further notes the presence of this consistency in statements made to the June 2010 VA examiner.  See Rucker, 10 Vet. App. at 73 (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In June 2010, the Veteran was afforded a VA examination to determine the etiology of his current right elbow disorder.  The June 2010 VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that he could not "resolve this issue without resort to mere speculation."  The VA examiner stated that he could not "make a connection without evidence in [the] service record that shows a contusion of substantial enough result to continue to be this tender to touch."  The VA examiner indicated that he would need old records and old X-rays to confirm any connection.  Unfortunately, these "old" STRs are illegible.  However, the VA examiner did conclude that "[i]f in fact the contusion did occur in service then it would be highly probable and support present X-ray findings."  As described above, the Board finds that the Veteran is competent and credible to report his in-service right elbow injury.  Therefore, the Board accepts that the contusion did occur during the Veteran's active military service.  Thus, according to the VA examiner, an actual in-service injury "would be highly probable and support [the Veteran's] present X-ray findings" of degenerative joint disease of the right elbow.  Thus, based on this VA medical opinion, the Board finds that the Veteran's current right elbow disorder is related to his active military service.  There is no negative evidence to the contrary.  In sum, the Board finds that the preponderance of the evidence is in favor of the claim for service connection.  As such, the appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that the new law does not preclude the Board from adjudicating the Veteran's claim for service connection.  This is so because the Board is taking action favorable to the Veteran by granting service connection for the claim on appeal; a decision at this point poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for service connection for a right elbow disorder is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


